United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2382
                                  ___________

United States of America,              *
                                       *
                   Appellee,           * Appeal from the United States
                                       * District Court for the District
      v.                               * of Minnesota.
                                       *
Todd Leland Snyder,                    *      [UNPUBLISHED]
                                       *
                   Appellant.          *
                                  ___________

                             Submitted: March 12, 2002

                                 Filed: March 19, 2002
                                  ___________

Before BYE, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

       Todd Leland Snyder, together with his wife and child, drove through
International Falls, Minnesota and crossed the Rainy River, which separates the
United States and Canada. Snyder stopped at the Canadian customs checkpoint at the
far end of the Rainy River bridge and answered routine questions about the family's
trip and possessions. When Snyder told the Canadian customs official that there was
a gun in the trunk of the car, the Snyders were denied admittance to Canada. The
Snyders then drove back across the bridge to the United States customs checkpoint.
Consistent with their policy, Canadian officials telephoned United States customs
officials to explain why the Snyders were denied entry. United States customs
officials stopped the Snyders, and after Snyder confirmed the family had been denied
admittance to Canada and there was a handgun in the trunk of the car, directed the
family to another inspection area. At that time, Snyder claimed ownership of the gun.
Customs officials located and took possession of the gun and ammunition, learned
that the gun had been lawfully purchased by Snyder’s wife, and learned that Snyder
had earlier felony convictions, so he could not legally possess the gun. Snyder was
later charged with knowingly possessing a firearm and ammunition after being
convicted of a felony in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (1994).

       Before trial, Snyder moved to suppress the gun and ammunition on the grounds
that the evidence was seized improperly without a warrant. Snyder argued the stated
justification for the warrantless search, crossing an international border, was
unavailing because he had not actually entered Canada, so was not reentering the
United States. The district court* denied Snyder's motion. At trial, the jury was
instructed on constructive possession, although not to Snyder's satisfaction, and
Snyder was convicted. Snyder now appeals his conviction, claiming that the motion
to suppress the evidence should have been granted, and that the jury instruction on
constructive possession was so faulty that it deprived Snyder of a fair trial. In
considering the denial of the motion to suppress, we review the district court’s
conclusions of law de novo and findings of fact for clear error. United States v.
Raines, 243 F.3d 419, 421 (8th Cir.), cert. denied, 121 S. Ct. 2231 (2001). We review
formulation of jury instructions for abuse of discretion. United States v.
Whitefeather, 275 F.3d 741, 742-43 (8th Cir. 2002). Finding no error or abuse of
discretion, we affirm.

      Like the district court, we reject Snyder's argument that the warrantless search
and seizure of the gun were illegal. Customs officials did not need reasonable


      *
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                         -2-
suspicion, probable cause, or a warrant to stop and search Snyder because he was
entering the United States at an international border. United States v. Montoya de
Hernandez, 473 U.S. 531, 537-38 (1985); United States v. Oyekan, 786 F.2d 832, 835
(8th Cir. 1986). Snyder's argument that because he did not enter Canada he was not
reentering the United States is without merit. An United States custom's official
testified that Snyder entered Canada when he crossed the half-way point of the Rainy
River bridge. See also United States v. Armstrong, 186 F.3d 1055, 1058 (8th Cir.
1999) (referring to the Webster-Ashburton Treaty of 1842 which defines the
international border between the United States and Canada along Minnesota’s
boundary waters), cert. denied, 529 U.S. 1018, and cert. denied, 529 U.S. 1033
(2000). The district court credited this testimony when denying Snyder's motion to
dismiss and we see no error in the court’s factual finding. Indeed, according to the
1908 treaty between Canada and the United States establishing the international
boundary along the boundary waters, and the maps created by the International
Boundary Commission implementing this treaty, the Rainy River bridge crosses the
international boundary. See Boundaries, April 11, 1908, U.S.-Can., art. V, 12 Bevans
297, 1908 U.S.T. Lexis 106; Appendix: Map of the International Boundary from the
northwesternmost point of Lake of the Woods to Lake Superior, Sheet. No. 9, signed
July 5, 1928.

       We also reject Snyder’s contention that his trial was unfair because the district
court refused to instruct the jury as Snyder requested. Snyder complains that the jury
was inadequately instructed about constructive possession because the instructions
did not emphasize that Snyder must have had the intention to exercise dominion and
control over the handgun, not just knowing dominion and control. Instruction sixty-
eight, however, includes language about intention. The instruction makes clear that
“to prove constructive possession of a gun, the government must show that the
defendant was in a position or had the right to exercise dominion and control over the
guns and had the intention to exercise the control.” Having considered the
instructions as a whole in light of Snyder’s contention, we conclude the instructions

                                          -3-
are legally correct, and the case was fairly and adequately submitted to the jury.
Whitefeather, 275 F.3d at 742-43; see also United States v. Wesley, 990 F.2d 360,
364 (8th Cir. 1993) (holding constructive possession requires knowledge of the
presence of contraband plus control).

      We thus affirm Snyder’s conviction and sentence. See 8th Cir. R. 47B.



      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -4-